K~5A                Case 3:20-mj-00008-AHG Document 1 Filed 01/02/20 PageID.1 Page 1 of 4
)( 81ii<> l.c

 ~                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF CALIFORNIA

           UNITED STATES OF AMERICA,                       )   Magistrate Docket No.    2 0 MJ OQ O8
                                                           )
                                    Plaintiff,
                                                           )
                                          V.               )   COMPLAINT FOR VIOLATION OF:
                                                           )   Title 8, USC 1324&a)(l)(A)(ii)
                                                           )   Transportatioq e,f I legal Aliens
                                                           )

           Mandy Louise WEST,
                                                           )                         FiLEo
                                                                                     ~
           Joseph Anthony NIETO                            )
                                                           )                          JAN O2 2020
                                                           )
                                                           )                   CLE ,9K us o ,sm1cT COU RT
                                                                            SOUTHERN DISTRICT OF CA LIFORNIA
                                                           )                BY                      DEPUTY
                                  Defendants.              )
                  The undersigned complainant being, du_ly sworn, states:
          On or about December 31, 2019, within the Southern District of California, defendants Mandy
          Louise WEST and Joseph Anthony NIETO, with the intent to violate the immigration laws of
          the United States, knowing or in reckless disregard of the fact that certain aliens, namely, Jesus
          Norberto ARRIAGA-Alvarez, Francisco Javier CARMONA-Morales, Manuel De Jesus
          MORALES-Rodriguez, and Francisco PULIDO-Hernandez, had come to, entered and remained
          in the United States in violation of law, did transport and move, said aliens within the United
          States in furtherance of such violation of law; in violation of Title 8, United States Code,
          Section 1324(a)(l)(A)(ii).

           And the complainant further states that this complaint is based on the attached statement of
           facts, which is incorporated herein by reference.




                                                               S I ~
                                                               Giancarlo Lugo
                                                               Border Patrol Agent

    SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE,
    THIS 2nd DAY OF January, 2020 .                             ~        avvct· ~
                                                               ALLISON H. GODDARD
                                                               United States Magistrate Judge
    Case 3:20-mj-00008-AHG Document 1 Filed 01/02/20 PageID.2 Page 2 of 4


CONTINUATION OF COMPLAIN!
Mandy Louise WEST,
Joseph Anthony NIETO


                                        LE CAUSE STATEMENT
I declare under the penalty of perjury ¢at the following statement is true and correct:

The complainant states that Jesus Nor erto ARRIAGA-Alvarez, Francisco Javier CARMONA-
Morales, Manuel De Jesus MORALE -Rodriguez, and Francisco Javier PULIDO-Hernandez,
are citi zens of a country other than the United States; those said aliens have admitted that they
are deportable; that their testimony is aterial, that it is impracticable to secure their attendance
at the trial by subpoena; and they are aterial witnesses in relation to this criminal charge and
should be held or admitted to bail pu ant to Title 18, United States Code, Section 3144.

On December 31 , 2019, Border Patrol Agent A. Carlson was performing checkpoint duties at
the Brown Field Border Patrol Stations State Route 94 Checkpoint located in Jamul, California.
All lights and signs were fully operati naL This area is located approximately 15.3 miles west
of the Tecate, California Port-of-Ent and approximately seven miles north from the
International Border between the Unit d States and Mexico.

At approximately 7:47 PM, Agent Ca lson was working the primary inspection, when a black
Chevy SUV bearing a California lice e plate approached the primary inspection. While
looking at the driver, who was later id ntified as the defendant Mandy Louise WEST, Agent
Carlson asked, "Are you a United Sta s Citizen? WEST, stared back and smiled. Agent
                                                   11



Carlson immediately noticed that WE T was clenching the steering wheel with both hands and
that her hands were shaking. Agent          Ison then shined his flashlight into the rear passenger
area of the vehicle. Agent Carlson im ediately noticed one individual with dark colored jeans
laying sideways behind the driver's a front passenger's seat. Agent Carlson then put a stop
stick on the ground in front of the left tire and instructed WEST to put the vehicle in park.
Agent Carlson then instructed WEST o exit the vehicle. Once WEST exited the vehicle, Agent
Carlson placed her in handcuffs and c nducted a search for weapons or contraband. Agent
Carlson then handed WEST off to an ther agent who escorted her from the primary inspection
area and into a holding cell for furthe questioning. Border Patrol Agent E. Jauregui then
instructed the front passenger, later id ntified as defendant Joseph Anthony NIETO, to exit the
vehicle. NIETO exited the vehicle an was escorted into a holding cell for further questioning.
Agent Carlson then opened the right ar passenger door and observed two individuals laying
sideways on top of each other behind he driver's and front passenger's seats. Agent Jauregui
then opened the trunk and observed o additional individuals laying sideways. All four
 individuals were instructed to exit the vehicle and were escorted into a holding cell for further
questioning. While in the holding eel , Agent Carlson conducted an immigration inspection on
 all four individuals, who were later i ntified as material witnesses, Jesus Norberto ARRIAGA-
Alvarez, Francisco Javier CARMON -Morales, Manuel De Jesus MORALES-Rodriguez and
    Case 3:20-mj-00008-AHG Document 1 Filed 01/02/20 PageID.3 Page 3 of 4


CONTINUATION OF COMPLAINT:
Mandy Louise WEST,
Joseph Anthony NIETO



Francisco PULIDO-Hernandez. The fi ur individuals stated that they are citizens of Mexico
without immigration documents allow ng them to enter or remain in the United States legally .
At approximately 7:50 PM, Agent Car son placed ARRJAGA, CARMONA, MORALES , and
PULIDO under arrest. At approximat ly 7:51 PM, Agent Carlson placed defendants WEST,
and NIETO under arrest.

The Defendant WEST, was given an o portunity to provide a statement regarding the event.
WEST stated that she and her boyfrie       Joseph NIETO had been out for a drive to meet
NIETO's grandmother. WEST stated at she had never been through that area and could not
pin point the exact location. WEST s ted that she had been following her boyfriend's
directions to the city of Jamul, Califo ia to a house where they had picked up the people
arrested with them. After further ques ioning, WEST retracted her statement and claimed
NIETO and her had made up the story WEST further explained, that NIETO told her the plans
had changed and that they were now g ing to drive to Tecate, California to pick up people for
his friend. WEST stated that she belie ed they were going to pick up undocumented aliens.
WEST stated they then drove east on t e State Route 94 to a dirt road. WEST stated her
boyfriend NIETO was communicatin with his cell phone with an unknown individual. WEST
stated she believes this individual was guiding NIETO to the location of the people and in tum,
NIETO was giving her directions on here to drive. WEST stated she was instructed to make a
right turn on a dirt road and drive on i for less than a mile. WEST stated she then made a U-
turn and then came to a complete stop n the road. WEST stated four people went inside the
car and she then began driving back t ards the highway. WEST stated she then drove through
the Border Patrol checkpoint where a nts arrested her.
     Case 3:20-mj-00008-AHG Document 1 Filed 01/02/20 PageID.4 Page 4 of 4


CONTINUATION OF COMPLAINT:
Mandy Louise WEST,
Joseph Anthony NIETO



Material Witnesses ARRIAGA, CAR            ONA, MORALES and PULIDO stated they are
Mexican citizens illegally present int   e United States. The material witnesses stated they were
going to pay approximately $5000 to      e smuggled into the United States with final destinations
of San Diego, California. ARRIAGO          as able to identify the defendant WEST, as the driver of
the vehicle. PULIDO was able to ide      tify the passenger NIETO. ARRIAGA stated he was
instructed by the smugglers that a spo     utility vehicle was going to be picking them up.




                                                                       ~
Executed on January l, 2019 at 11:00 AM.

                                                       Pablo Castro
                                                       Border Patrol Agent

On the basis of the facts presented in tr:e probable cause statement consisting of three pages, I
find probable cause to believe that the defendant named in this probable cause statement
committed the offense on December 31, 2019, in violation of 8 USC 1324(a)(l)(A)(ii).
        '·M+f-~                                                  2:49 PM, Jan 1, 2020
ALLISON H. GODDARD                                     Date/Time
United States Magistrate Judge
